DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed November 16, 2021 have been entered.  Claims 1 and 4 have been amended.  Claims 3 and 8 have been cancelled.  Claims 1, 2, 4-7, 9 and 10 are currently pending in the application.  The amendments to the claims have overcome each and every drawing objection and rejection under 35 U.S.C. 112(b) as set forth in the previous Office action. 

Reasons for Allowance
Claims 1, 2, 4-7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Chen (Chinese Publication No. CN 201492084 U) is cited as being of interest for being the closest prior art of record for disclosing a reinforced bed frame 100, comprising: a plurality of bed poles 1000 arranged in parallel, two cross poles 32, at least one connecting member 200 (Figure 10), wherein:  two ends of each of the plurality of bed poles 1000 are respectively connected to the two cross poles 32 (through 33, Figure 10), each of the at least one connecting member 200 comprises a body 2000 and at least two fixing buckles 2200 and 2500 connected to the body 2000 (Figure 8), each of the at least two fixing buckles 2200 and 2500 are C-shaped (Abstract, Figure 8), two of the at least two fixing buckles 2200 and 2500 are respectively locked to a first bed pole 1000 of the plurality of bed poles 1000 and a second bed pole 1000 of the plurality of bed poles 1000 (Figure 10), the second bed pole 1000 is 
Shor (U.S. Publication No. 2010/0132165) is cited as being of interest for teaching a plurality of movable buckles 102c, each of the plurality of movable buckles 102c are C-shaped (Figure 5), each of the plurality of movable buckles 102c is configured to cover an opening of a corresponding a fixing buckle 102a  and cooperate with the corresponding one of the at least two fixing buckles 102a to surround a corresponding one of the plurality of poles 10 (Figure 2), each of the fixing buckles 102a corresponds to a corresponding one of the plurality of movable buckles 102c, and a fastener structure 106 is configured to be removably locked together between each of the at least two fixing buckles 102a and the corresponding one of the plurality of movable buckles 102c (Figure 3, paragraph 0030).  However, the fastener of Shor comprises a cable tie (paragraph 0025 and Figure 2), which is generally not able to be locked and unlocked. Khokhar (U.S. Patent No. 6,185,791) is cited as being of interest for teaching a reusable cable tie. However, there would be no motivation to further modify Chen in view of Shor and in view of Khokhar.  Moreover, none of the Chen, Shor or Khokhar references, either alone or in combination would disclose, teach or suggest the claimed subject matter of the body, the two of the at least two fixing buckles, corresponding ones of the plurality of movable buckles defining a space, and the fastener structure being received in the space.  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed subject matter of claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673